Name: Commission Regulation (EEC) No 760/81 of 24 March 1981 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, products of category 93 (code 0930), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3320/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 81 Official Journal of the European Communities No L 80/25 COMMISSION REGULATION (EEC) No 760/81 of 24 March 1981 re-establishing the levying of customs duties on sacks and bags, of a kind used for the packing of goods, products of category 93 (code 0930), originating in China, to which the preferential tariff arrangements set out in Council Regula ­ tion (EEC) No 3320/80 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3320/80 of 16 December 1980 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ( !), and in parti ­ cular Article 4 thereof, Whereas, in respect of sacks and bags, of a kind used for the packing of goods, products of category 93, the ceiling should be 5-10 tonnes ; whereas on 14 March 1981 the amount of imports into the Community of sacks and bags, of a kind used for the packing of goods, products of category 93, originating in China, a country covered by preferential tariff arrangements, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 3320/80 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 2 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 3 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; As from 29 March 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3320/80, shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in China : Code Category CCT heading No NIMEXE code ( 1981 ) Description 0 ) (2) (3) (4) 0930 93 ex 62.03 B 62.03-93 ; 95 ; 97 ; 98 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (i ) OJ No L 354, 29. 12. 1980, p . 1 . No L 80/26 Official Journal of the European Communities 26. 3 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1981 . For the Commission Karl-Heinz NARJES Member of the Commission